IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                            Assigned on Briefs October 17, 2003

             RONALD KEITH LOINES, JR. v. KIMBERLY LOINES

                      Appeal from the Circuit Court for Hamilton County
                           No. 02D1566     Samuel H. Payne, Judge

                                  FILED NOVEMBER 25, 2003

                                  No. E2003-00526-COA-R3-CV


In this divorce case, the trial court awarded Ronald Keith Loines, Jr. (“Husband”) a divorce from
Kimberly Loines (“Wife”) by judgment entered January 14, 2003. Wife filed her notice of appeal
on February 25, 2003. Because the notice of appeal was not filed within 30 days of the entry of the
judgment of divorce, we are without jurisdiction to consider the issues raised by Wife. Accordingly,
Wife’s appeal is dismissed.

         Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HERSCHEL P. FRANKS and
D. MICHAEL SWINEY, JJ., joined.

Kimberly Loines, appellant, Pro Se.

Brian M. House, Ringgold, Georgia, for the appellee, Ronald Keith Loines, Jr.

                                              OPINION

        The record before us consists of, among other documents, (1) Husband’s original complaint;
(2) Wife’s answer; (3) Husband’s motion to set the case for hearing; (4) the trial court’s order setting
the case for hearing on January 14, 2003; (5) a “final decree of divorce” entered January 14, 2003,
reflecting a hearing on that date, and noting that “[t]he defendant ha[d] failed to appear;” and (6) a
notice of appeal filed February 25, 2003. The pleadings filed by Husband following the filing of
Wife’s answer, the order setting the case for hearing, and the final decree of divorce all reflect
service on Wife at “Sun Box 43954, Tucson Arizona 85733.” This is the same address reflected by
Wife on her brief filed pro se.

        A notice of appeal “shall be filed with and received by the clerk of the trial court within 30
days after the date of entry of the judgment appealed from; . . . .” Tenn. R. App. P. 4(a). While
Tenn. R. App. P. 2 provides that an appellate court may suspend the requirements of the Rules of
Appellate Procedure, that rule does “not permit the extension of time for filing a notice of appeal.”
Tenn. R. App. P. 2. By the same token, the extension of time provisions of Tenn. R. App. P. 21(b)
clearly provide that “the court may not enlarge the time for filing a notice of appeal.” Tenn. R. App.
P. 21(b).

       The 30-day “time limit is mandatory and jurisdictional in civil cases.” Jefferson v. Pneumo
Servs. Corp., 699 S.W.2d 181, 184 (Tenn. Ct. App. 1985); see also American Steinwinter Investor
Group v. American Steinwinter, Inc., 964 S.W.2d 569, 571 (Tenn. Ct. App. 1997).

        We have no appellate jurisdiction to consider the issues raised by Wife. Accordingly, this
appeal is dismissed. Costs on appeal are taxed to Kimberly Loines. This case is remanded to the
trial court for enforcement of that court’s judgment and for collection of costs assessed below, all
pursuant to applicable law.



                                                       _______________________________
                                                       CHARLES D. SUSANO, JR., JUDGE




                                                 -2-